Citation Nr: 0511355	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. A. J, M.D.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in April 1999, which found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a nervous disorder.  In 
August 2003, the Board found new and material evidence had 
been submitted to reopen the claim, and remanded the issue of 
service connection for a nervous disorder for additional 
development.  That development has been accomplished, and the 
case has been returned to the Board.


FINDING OF FACT

The competent evidence is at least in equipoise regarding 
whether a current psychiatric disorder is the result of a 
disease or injury incurred in service.


CONCLUSION OF LAW

The veteran is entitled to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  As this claim is being decided favorably to the 
veteran, the Board need not discuss whether VA has satisfied 
its duties under the VCAA.  Any defect in this regard would 
constitute harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  


II.  Service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including psychoses, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin...such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 3.102 (2004).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show that the veteran was treated for 
mild anxiety in July 1972 with Valium.  During his separation 
examination, he reported a history of nervous trouble.  He 
left service in April 1974.  

Following service, the veteran was treated at the San Juan, 
Puerto Rico VA medical center (VAMC) in May 1975.  A 
psychiatric evaluation dated May 30, 1975, reflects that the 
veteran was studying and looking for a job unsuccessfully.  
Mental status showed his content of thought to be impulsive 
and hysterical in response to stress.  He reported fits of 
nervousness in which he punched walls.  He noted that his 
hands a feet sweated a lot.  He had terrible nightmares and 
would awake frightened and in a sweat and sometimes 
depressed.  He reported he could not remain in one place 
long.  The diagnosis was hysterical neurosis, dissociative 
type.  

A statement dated in August 1975, from Dr. Dixon Ramirez, 
M.D., reflects that the veteran was being treated by this 
doctor for a nervous condition.  Dr. Ramirez noted that he 
was treating the veteran with Mellaril in an attempt to make 
him more "sedate," after other medications proved less 
successful.  An earlier statement from Dr. Ramirez, dated in 
April 1975, contained in the veteran's Social Security 
Administration (SSA) records indicated that he had been 
treating the veteran for an acute syndrome of dizziness, 
hyperventilation, anxiety, and blackouts since April 1974.  

The veteran was hospitalized in August 1977 at the San Juan 
VAMC for 39 days, and again in October 1977 for 32 days.  The 
diagnosis was schizophrenia, paranoid type, in both cases.  
His medications included Thorazine, Tylenol and Artane.  
During VA psychiatric examination in August 1978, he was 
again diagnosed with schizophrenia, undifferentiated type, 
severe.  

The veteran's SSA records further reflect that he underwent 
psychiatric evaluation in November 1977 and March 1983, at 
which times the diagnosis was chronic undifferentiated 
schizophrenia.  He was considered disabled due to 
undifferentiated schizophrenia by SSA, as reflected in a 
December 1977 disability determination rating.  

The veteran has had an ongoing diagnosis of schizophrenia.  
As noted in a hospital report dated in November and December 
1998, he also had diagnoses of alcohol dependence and 
benzodiazepine abuse, in addition to his current diagnosis of 
schizophrenia.  

In October 2000, the veteran underwent a fee basis VA 
evaluation by Jose A. Juarbe, M.D.  Dr. Juarbe, a 
psychiatrist, diagnosed chronic undifferentiated 
schizophrenia with paranoid features, related to service.  
The doctor noted that the veteran reported that he had been 
alone and rejected in service, and this was when he started 
feeling persecuted.  

In April 2004, the veteran offered testimony at a hearing 
held before an RO hearing officer.  Also present and 
testifying as a psychiatric expert was Jose A. Juarbe, M.D.  
The veteran testified that he was picked on and mistreated in 
service.  He started having problems such as angry 
inappropriate outbursts.  He would always be in fights with 
his fellow servicemen.  He had no close relationships.  He 
sought treatment for nerves and he was given Valium.  Dr. 
Juarbe testified that he had been qualified to testify as a 
psychiatric expert in federal court, state court, VA and SSA 
proceedings.  He opined that the veteran's manifestations of 
what was termed anxiety in 1972 were really the preliminary 
signs of the schizophrenia he has today.  The doctor offered 
detailed support for his theory, based on events in the 
veteran's record.  Dr. Juarbe observed that the veteran had 
trouble with employment and education since service.  He also 
observed that the veteran in fact had never worked 
successfully since service.  Dr. Juarbe observed that the 
diagnosis of hysterical neurosis in May 1975 was in his 
opinion proof that the schizophrenia was actually in 
existence then.  This is because the treatment for the 
disorder at that time was Mellaril.  He noted that Mellaril 
was an anti-psychotic medication.  It was, in 1975, 
considered a strong antipsychotic medication.  Dr. Juarbe 
carefully reviewed the veteran's actual and reported history 
in service and through the 1970s.  It was noted the veteran 
had no friends in service, no social contacts and no ability 
to show the minimal amount of tolerance to life that would be 
expected.  The doctor stated that the fact the veteran would 
attack people over the littlest thing was also a sign of 
schizophrenia in service.  

Dr. Juarbe went on to state that the diagnoses of neurosis 
hysteria in November 1976 was also a manifestation of what 
was now deemed schizophrenia.  He stated that without a doubt 
the veteran was having psychotic symptoms or they would not 
have given him Mellaril.  Finally, the doctor summarized his 
opinion that without a doubt the veteran's current 
schizophrenia began in service.  

In August 2004, the veteran was afforded a VA examination.  
The examiner reviewed the record.  He noted Dr. Juarbe's 
opinion and testimony.  The diagnosis was bipolar disorder, 
mixed, previously diagnosed as schizophrenia, 
undifferentiated type.  The examiner noted the first 
psychotic episode was in August 1977.  He found that the 
diagnosis of hysterical neurosis in May 1975 was proof that 
no psychotic symptoms were present within a year of service 
separation.  Then, he concluded that the disorder first 
manifested in August 1977 and that it was at least as likely 
as not that the condition was not related to in service 
disease or injury.  

Thus, medical records both support and contradict the 
veteran's theory that his current psychiatric condition, 
variously diagnosed as schizophrenia and bipolar disorder, 
are related to in service disease or injury.  There is 
competent medical evidence of a current disability.  There is 
competent medical evidence relating the disability to 
service.  This evidence is Dr. Juarbe's testimony.  There is 
contradictory evidence in the form of the 2004 VA examination 
opinion.  

The Board must assess the value of these two opinions.  In 
doing so, the Board notes that an opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Here, Dr. Juarbe cited to specific points in the veteran's 
history to support his theory that schizophrenia had been 
present since service.  The VA opinion, though probative, is 
not as thoroughly supported, in the Board's estimation.  For 
instance, there was no response to Dr. Juarbe's assertion 
that he based his opinion in part on the medication that was 
being prescribed for the veteran as early as 1975.  His 
opinion is more probative than the VA examination because it 
is better supported.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

Additionally, although the August 2004 VA examiner concluded 
that the veteran's psychiatric disorder first manifested in 
August 1977, he went on to state that it was at least as 
likely as not that the condition was not related to in 
service disease or injury.  This statement is unclear and may 
actually be construed as an opinion in favor of the claim.

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, Dr. Juarbe's opinion is accorded greater 
probative value and is in essence adopted.

The actual probative medical evidence is at least in 
equipoise.  In cases where there is an approximate balance of 
positive and negative evidence regarding the merits of the 
issue, that doctrine of reasonable doubt is for application.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  Service 
connection is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


